UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7543



JAMAL A. AZEEZ,

                                            Petitioner - Appellant,

          versus


PAUL KIRBY, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-98-523-5)


Submitted:   April 30, 2002                 Decided:   May 15, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jamal A. Azeez, Appellant Pro Se. Scott E. Johnson, Dawn Ellen
Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jamal A. Azeez seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001), and denying his motion to alter or amend

judgment.     We have reviewed the record, the district court’s

opinion accepting the recommendation of the magistrate judge, and

the district court’s order denying post judgment relief, and find

no   reversible   error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.*    See Azeez v. Kirby, No. CA-98-523-5 (S.D.W. Va.

Sept. 28, 2000; Dec. 21, 2001).       We deny Azeez’s motions for

appointment of counsel and his motions to remand and to file a

formal brief. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                               DISMISSED




      *
       We note that the district court should have considered the
post judgment motion as under Fed. R. Civ. P. 59(e), rather than
Fed. R. Civ. P. 60(b), because the motion was executed within ten
days of the entry of judgment. See Dove v. CODESCO, 569 F.2d 807,
809 (4th Cir. 1978). We find, however, that relief was properly
denied. See Collison v. International Chem. Workers Union, 34 F.3d
233, 236 (4th Cir. 1994).


                                  2